Labatjve, J.
The plaintiff, a resident of the State of Alabama, states that he is the true and lawful owner of a negro woman slave, named Adeline, aged about fifteen years, and worth $1,200. That he has been in lawful possession of said slave for the past ten years or more, in the States of Alabama and Georgia. That in the month of April, he placed said alave in the possession of his agent, Walton Morton, in the city of New Orleans, and that on the 3d day of July, 1859, one Peter McLauren, a resident of the State of Georgia, then in the city of New Orleans, went to the dwelling house of his said agent and forcibly seized and carried away said slave.
He prays that said Peter McLauren be cited to appear and answer, and that after due proceedings, petitioner be decreed to be the owner of said slave.
The defendant pleaded a general denial, and that the said slave was his property and was purchased by him from Morris & Woods, in the year 1849, together with several others, etc. He prays to be dismissed, with costs.
The court below, after hearing the testimony, evidence and arguments of counsel, thought that the plaintiff had failed to make out his case, and gave judgment for the defendant.
The plaintiff has introduced a mass of testimony to establish his title to the slave, by a peaceable possession of six years under the laws of the State of. Alabama; but we are of the opinion that he has failed to make out his case. It is in evidence that, under the laws of the State of Alabama, ownership in a slave may be acquired by a peaceable possession o six years without notice of adverse claim. The testimony shows that the plaintiff’s possession was precarious and held under and for the defend ant; in the neighborhood, it was acknowledged that the defendant was the owner of the slave.
It is therefore adjudged and decreed that the judgment appealed from be affirmed, with costs.
JoNES, J., absent,